                       UNITED STATES BANKRUPTCY COURT
                              Western District of Texas

                                                                   Bankruptcy Case
                                                                                   19−10926−tmd
                                                                              No.:
                                                                      Chapter No.: 7
                                                                            Judge: Tony M. Davis
IN RE: Orly Genger , Debtor(s)




                                         NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   Austin Courtroom 1, Homer Thornberry Judicial Bldg., 903 San Jacinto, Austin, TX 78701

     on   10/31/19 at 09:00 AM

     SPECIAL Hearing to Consider and Act Upon the Following: (Related Document(s): 31 Motion for an Order,
     Pursuant to Bankruptcy Rule 9018 and Section 107(b) of the Bankruptcy Code, Authorizing Sagi Genger to
     File Under Seal Certain of the Exhibits and Portions of the Motion to Dismiss Bankruptcy Case or,
     Alternatively, to Transfer Venue, and Memorandum of Law in Support filed by Sabrina L. Streusand for
     Creditor Sagi Genger , 32 Motion to Dismiss Case, or, in the alternative Motion to Transfer Case Out of
     Western District (Transferring To: Southern District of New York ), filed by Sabrina L. Streusand for Creditor
     Sagi Genger ) SPECIAL Hearing Scheduled For 10/31/2019 at 09:00 AM at Austin Courtroom 1 (Lopez,
     Jennifer)


Dated: 9/23/19
                                                            Yvette M. Taylor
                                                            Clerk, U. S. Bankruptcy Court




                                                                                             [Hearing Notice (BK)] [NtchrgBKap]
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-10926-tmd
Orly Genger                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: lopezj                       Page 1 of 1                          Date Rcvd: Sep 23, 2019
                                      Form ID: 132                       Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 25, 2019.
db             +Orly Genger,   210 Lavaca St.,   Unit 1903,    Austin, TX 78701-4582
aty            +John Dellaportas,   Emmet Marvin & Martin LLP,    120 Broadway 32nd FL,
                 New York, NY 10271-3291
aty            +SureTec Insurance Company,   CLARK HILL STRASBURGER,    901 Main Street,   Suite 6000,
                 Dallas, TX 75202,    US 75202-3748
cr              Sagi Genger,   c/o Streusand Landon Ozburn & Lemmon LLP,    1801 S. Mopac Expressway,
                 Suite 320,   Austin, TX 78746

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 25, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 23, 2019 at the address(es) listed below:
              Brian Talbot Cumings    on behalf of Trustee Ron Satija bcumings@gdhm.com, ctrickey@gdhm.com
              Deborah D. Williamson    on behalf of Creditor Arie Genger dwilliamson@dykema.com,
               mlongoria@dykema.com;docketsat@dykema.com
              Eric J. Taube   on behalf of Debtor Orly Genger eric.taube@wallerlaw.com,
               sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Jay Ong    on behalf of Interested Party    The Orly Genger 1993 Trust jong@munsch.com,
               amays@munsch.com
              Raymond W. Battaglia    on behalf of Creditor Eric Herschmann rbattaglialaw@outlook.com
              Ron Satija    rsatija@satijatrustee.com,
               ecf@satijatrustee.com;rs135@trustesolutions.com;RS135@trustesolutions.net;rsatija@ecf.inforuptcy.
               com;laura@satijatrustee.com
              Ryan Brent DeLaune    on behalf of Attorney   SureTec Insurance Company
               ryan.delaune@clarkhillstrasburger.com
              Sabrina L. Streusand    on behalf of Creditor Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              United States Trustee - AU12    ustpregion07.au.ecf@usdoj.gov
                                                                                             TOTAL: 9
